Citation Nr: 1455181	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-08 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left leg injury


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from December 3, 1969, to December 26, 1969.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2010, the Veteran testified before the Board at a hearing held at the RO. 

In March 2011 and in March 2012, the Board remanded this matter for additional development.  

In a November 2013, the Board notified the Veteran that the Judge before whom he had testified in March 2010 was no longer employed by the Board.  He was offered an additional opportunity to testify before the Board and accepted.  

In October 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


REMAND

Reasonable efforts must be made by VA to assist in the procurement of relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2014).  When the existence of non-Federal government records is discovered, the claimant must be requested to either submit them to VA or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2014).   

During the October 2014 hearing, the Veteran testified that there were additional private medical records pertinent to the claim that were not associated with the claims file.  Specifically, he stated that private medical records from a foot doctor in Amory, Mississippi, by the name of Dr. Christerton were not associated with the claims file.  Therefore, on remand, the Veteran should be requested to submit a copy of any pertinent private medical records or authorize VA to request them.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide treatment records from Dr. Christerton, as identified by the Veteran during the October 2014 Board hearing, and any other private provider that has seen him for treatment of any left leg disability.  Alternatively, ask him to provide enough information to identify and locate those records and provide VA with authorization to obtain them.  If he does so, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the record.  If any requested records are not received or are received but are incomplete, notify the Veteran and representative. 

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



